Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I/species I in the reply filed on 9/8/2021 is acknowledged.  The traversal is on the ground(s) that all groups of claims and species are sufficiently related to each other that an undue burden would not be placed upon the examiner by maintaining all of them in a single application.  Regarding groups I-II, upon careful reconsideration, it has come to the examiner’s attention that groups I-II can be rejoined without creating an undue burden.  Hence, lack of unity requirement between groups I-II as set forth in the office action mailed 7/9/2021 is hereby withdrawn.  However, applicant’s traversal on the species requirement is not found persuasive because the special technical features of species I do not share the same or corresponding special technical features of species II as clearly described in the specification and the drawings.  The requirement is still deemed proper and is therefore made FINAL.  Furthermore, applicants stated that claims 85-99 are readable on the elected species.  The examiner respectfully disagrees.  Claims 87 and 89-90 are only readable on species II.   In addition, claim 103 is only readable on species II.   Hence, claims 87, 89-90, and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  It is further noted that some embodiments recited by the term “and/or” in some claims may not be readable on the elected species.  If the claims are amended in response to this action, applicants are required to clearly identify whether the amended claims are readable on the elected species.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a formation in claim 85.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 92 is objected to because of the following informalities:  it is not clear whether the term “only” within parentheses is part of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85-86, 88, and 91-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with vague and indefinite language and should be carefully reviewed.  The following are examples of many of the occurrences of such language.  Applicant is required to review and correct all the pending claims.  Failure to do so may result in the next action made final.
In claims 85 and 98, it is not clear if it is directed to an adaptor or a food processor with the adaptor.  While the preamble merely states an adaptor for…, the body of the claim sets forth a combination of the adaptor and the food processor including the adaptor.
In claims 86, 91-96, and 98-99, a broad range or limitation followed by linking terms (e.g., preferably) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 85-86, 88, 91-97, and 99, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zakowski (US 2018/0043564).
Regarding claim 85, Zakowski discloses all the positively recited elements of the invention including an adaptor for a food processor comprising a rotating drive (e.g., 102), the adaptor being in the form of a frame (e.g., Fig. 4), the adaptor comprising:
a formation (e.g., 20) for enabling the frame to be supported by the food processor; and

Regarding claim 86, Zakowski teaches the frame being arranged to support the cutting tool to pick up drive at a location spaced apart from the axis of rotation of the cutting tool, preferably only at a location spaced apart from the axis of rotation of the cutting tool (e.g., Figs. 6-7).
Regarding claim 88, Zakowski teaches an engagement formation (e.g., 1820) for engaging the rotating drive of the food processor, and a transmission (e.g., at 104) for transmitting drive from the rotating drive to the cutting tool.
Regarding claim 91, Zakowski teaches the frame is adapted to be fixed relative to the food processor, and/or wherein the formation is adapted to cooperate with the food processor, preferably wherein the formation engages with the food processor to prevent rotation of the frame with the rotating drive; preferably, the adaptor is bodily static in use, and/or wherein the formation is spaced apart from the axis of rotation of the cutting tool, preferably wherein the formation is only provided at a location spaced apart from the axis of rotation of the cutting tool (e.g., Fig. 5).
Regarding claim 92, Zakowski teaches the frame being arranged to support the cutting tool at a location spaced apart from the axis of rotation of the cutting tool, preferably only at a location spaced apart from the axis of rotation of the cutting tool (e.g., Fig. 7), and preferably (only) adjacent a perimeter of the cutting tool, and/or wherein the frame includes an aperture (e.g., at 12) through which food processed by 
Regarding claim 93, Zakowski teaches the support comprises a retaining formation for preventing the cutting tool from rotating about the axis of rotation of the rotating drive (e.g., Fig. 7), and/or wherein the support is arranged so as to retain the cutting tool in a fixed position, and preferably the support is dimensioned no larger than that needed to receive the cutting tool, and/or wherein the support is in the form of a flange, preferably wherein the flange is recessed within the frame, and/or wherein the support is arranged so as to support a base of the cutting tool, and preferably so as to support only a base of the cutting tool (e.g., Figs. 4-7).
Regarding claim 94, Zakowski teaches an aperture (e.g., 1403) for receiving the rotating drive of the food processor, preferably wherein the aperture for receiving the rotating drive of the food processor has a diameter that is substantially the same as the diameter of the rotating drive, the aperture thereby acting as a bearing for the rotating drive, or wherein the aperture for receiving the rotating drive of the food processor has a diameter that is substantially larger than the diameter of the rotating drive, thereby to provide clearance between the rotating drive and the aperture (e.g., Figs. 7 and 11).
Regarding claim 95, Zakowski teaches an engagement formation (e.g., 1820) for engaging the rotating drive of the food processor, preferably further comprising transmission (e.g., at 104) for transmitting drive from the rotating drive to the cutting 
Regarding claim 96, Zakowski teaches the frame being arranged to support the cutting tool to pick up drive directly from the rotating drive, and preferably the adaptor comprises no intermediate transmission between the cutting tool and the food processor (e.g., Fig. 7).
Regarding claim 97, Zakowski teaches the formation being adapted to cooperate with at least one of: a lip, rim or an internal wall of a bowl of the food processor; a formation on the bowl for supporting a lid for the bowl; or a drive outlet of the food processor, and/or wherein the adaptor is shaped and arranged to fit within the bowl (e.g., Fig. 5).
Regarding claim 99, Zakowski teaches the frame being orientated to support the cutting tool so that the axis of rotation of the cutting tool is parallel to the axis of rotation of the rotating drive of the food processor (e.g., Fig. 6), and/or wherein the frame comprises a hollow spindle about which the cutting tool rotates, preferably wherein, when the cutting tool is supported by the frame, the hollow spindle extends only towards the cutting tool, and/or wherein the cutting tool is permitted to spin when supported in the frame, and preferably to rotate only by spinning, and/or further comprising a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98 and 100-102, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zakowski.
Regarding claim 98, Zakowski discloses the invention substantially as claimed except for the adaptor or food processor being provided with a lid, and wherein the formation is adapted to cooperate with the lid, preferably wherein the frame is configured to align the cutting tool with a feed tube of the lid when the cutting tool is supported by the frame.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a lid with a feeding tube on Zakowski since the examiner takes Official Notice on the use of a lid 
Regarding claim 100, the modified Zakowski teaches a food processing attachment for a food processor comprising a rotating drive (e.g., 102 of Zakowski), the attachment comprising an adaptor according to Claim 98 (e.g., Fig. 4 of Zakowski as modified with the lid), and a cutting tool (e.g. 12 of Zakowski) for use with the adaptor comprising:
a cutting member (e.g., 1201 of Zakowski); and
an engagement formation (e.g., 1820 of Zakowski) for picking up drive from the rotating drive so as to rotate the cutting member, wherein the engagement formation is spaced apart from the axis of rotation of the cutting tool, preferably adjacent the periphery of the tool (e.g., Fig. 7 of Zakowski).
Regarding claim 101, the modified Zakowski teaches the cutting tool is disk or cone shaped (e.g., Fig. 8) and/or is removable from the adaptor, preferably including at least two cutting tools, wherein each cutting tool comprises different cutting members (e.g., 1201 and 1208). 
Regarding claim 102, the modified Zakowski teaches a corer (e.g., 1208 of Zakowski) or a prong arranged coaxially with the axis of rotation of the cutting tool, and/or wherein the further cutting member is orientated to cut at least in the same direction as the cutting member (e.g., Fig. 8 of Zakowski), and/or further comprising a reversed cutting member orientated to cut in a different direction opposite to the cutting member, and preferably in an opposite direction to the cutting member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scaeffer and McLean are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/           Primary Examiner, Art Unit 3724